Citation Nr: 1748713	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left arm injury, characterized as left ulnar nerve palsy.

2.  Entitlement to service connection for a left arm disorder, characterized as left ulnar nerve palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2017, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a December 1971 rating decision, the claim of entitlement to service connection for a left arm disorder was denied because the Veteran's preexisting left arm injury was not aggravated in service.

2.  The evidence added to the record since the December 1971 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left arm disorder.

3.  The Veteran's preexisting left arm disorder was aggravated by active military service.



CONCLUSIONS OF LAW

1.  The December 1971 rating decision that denied the Veteran's claim for entitlement to service connection for a left arm disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the December 1971 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a left arm disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The criteria for entitlement to service connection for a preexisting left arm disorder, characterized as left ulnar nerve palsy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case, the Veteran is claiming entitlement to service connection for a left arm disorder.  This claim was previously denied by the RO in December 1971 on the basis that it was a preexisting injury and was not aggravated by service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the December 1971 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new private treatment records and testimony from the Veteran which raises the possibility that his condition was aggravated by active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that the Veteran's preexisting left arm disorder may have been aggravated by his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran is claiming entitlement to service connection for a left arm disorder which he asserts was aggravated by active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In cases of preexisting disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

If the disorder is noted upon entry into service, the Veteran has the burden of establishing aggravation by showing that the preexisting disorder has increased in severity as a result of active duty service.  See 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On the other hand, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As an initial matter, the evidence, including the Veteran's own statements, reflect that he had a left arm disorder prior entrance into active duty.  Specifically, while the Veteran's January 1971 entrance examination does not report any signs, symptoms, or a diagnosis of a left arm disorder, the records from the Memphis Naval Hospital indicate that the Veteran sustained a gunshot wound to his left arm prior to entrance into service.  Therefore, there is clear and unmistakable evidence that the Veteran had a preexisting left arm disorder prior to active service and the presumption of soundness does not attach.  See Wagner at 1096 (2004).  

However, while the Veteran's left arm disorder preexisted service, the evidence of record indicates that his disorder was aggravated by active service.  In this case, the service treatment records in conjunction with the Veteran's credible statements indicate that while the Veteran did suffered a serious wound to his left arm, he did not have "significant" nerve damage in his left arm.  However, after entrance into service, the Veteran experienced increased levels of numbness, weakness, and atrophy in his left arm/hand during boot camp.  The Veteran was examined by a military physician and he was found to have "severe block of the ulnar nerve above the elbow," and diagnosed with ulnar palsy.  He underwent a significant operation to treat his condition.  However, despite the operation, the Veteran did not regain strength and feeling in his arm and his treating physician indicated that his condition was permanent.  As such, the Veteran's condition was clearly aggravated during service.

Next, there is no clear and convincing evidence that the Veteran's condition was due to the natural progression of the disease.  In arriving at this conclusion, the Board acknowledges that the negative evidence includes an opinion from the Veteran's in-service treating physician that indicates his condition did not worsened as a result of military service.  Nevertheless, the Board concludes that this opinion does not amount to clear and convincing evidence that the worsening of the disorder was not due to service.  As mentioned above, the Veteran sought treatment during active duty service and his left arm injury increased in severity during service.  Moreover, the Veteran's in-service treating physician's opinions are conclusory and lack sufficient supporting rational.  

Therefore, the Board concludes that the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise, and service connection should be granted.


VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a left arm disorder is granted, and the claim is reopened

Service connection for a left arm disorder, characterized as left ulnar nerve palsy is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


